Filed 3/12/21 P. v. Young CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                             B302727

        Plaintiff and Respondent,                       (Los Angeles County
                                                        Super. Ct. No. YA005027)
        v.

MICHAEL LLOYD YOUNG,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Laura C. Ellison, Judge. Affirmed.
     Cynthia L. Barnes, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       Defendant and appellant Michael Lloyd Young (defendant)
was convicted of second degree murder for fatally stabbing a taxi
driver he mistakenly suspected of stealing his wallet. The jury
found true an allegation that he personally used a deadly or
dangerous weapon in the commission of the murder. (Pen. Code,1
§ 12022, subd. (b).) The trial court sentenced him, in 1991, to 16
years to life in prison. This court affirmed the judgment on direct
appeal. (People v. Young (Nov. 13, 1992, B059846) [nonpub.
opn.].)
       In 2019, defendant filed a petition for resentencing
pursuant to section 1170.95. (See generally People v. Verdugo
(2020) 44 Cal.App.5th 320, 323 (Verdugo), review granted Mar.
18, 2020, S260493 [Senate Bill No. 1437 (2017-2018 Reg. Sess.)
(SB 1437) permits, via section 1170.95, an individual convicted of
felony murder or murder under a natural and probable
consequences theory to petition the sentencing court to vacate the
conviction and be resentenced on any remaining counts if he or
she could not have been convicted of murder because of SB 1437’s
changes to the murder statutes].) Defendant checked boxes on
his form petition indicating he was convicted of second degree
murder pursuant to the felony murder rule or the natural and
probable consequences doctrine.
       The prosecution filed a response to defendant’s petition and
defendant—represented by appointed counsel—filed a reply. The
briefing primarily addressed the constitutionality of SB 1437, but
both sides briefly discussed whether defendant merited relief
under section 1170.95. The prosecution contended defendant was


1
     Undesignated statutory references that follow are to the
Penal Code.




                                2
ineligible for relief because he personally killed the victim.
Defendant argued the opposite because, in his words, “[i]t cannot
be said that he satisfies all three scenarios of the newly amended
[section] 189(e) . . . .”2
       Neither the prosecution nor defendant presented new or
additional evidence at a hearing the trial court held on
defendant’s section 1170.95 petition. The court denied the
petition because it found defendant was the victim’s “actual
killer” and therefore ineligible for resentencing.
       Defendant noticed an appeal from this ruling. This court
appointed counsel to represent him and, after reviewing the
record, defendant’s attorney filed a brief raising no issues. We
invited defendant to personally submit a supplemental brief, and
defendant submitted a four-page document asserting he suffered
from childhood trauma and alcohol abuse and arguing that he
should not have been convicted of murder because his blood
alcohol level at the time of the killing was likely higher than the
level to which both sides stipulated during his murder trial.
Defendant’s supplemental brief concedes, however, that he is the
victim’s “‘actual’ killer.”


2
       A person may be convicted of first or second degree murder
on a felony murder theory pursuant to section 189, subdivision
(e), as amended by SB 1437, if one of the following is proven: (1)
the person was the actual killer; (2) the person was “not the
actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted
the actual killer in the commission of murder in the first degree”;
or (3) the person was “a major participant in the underlying
felony and acted with reckless indifference to human life, as
described in subdivision (d) of Section 190.2.” (§ 189, subd. (e).)




                                 3
      We have “no independent duty to review the record for
reasonably arguable issues” in this appeal. (People v. Cole (2020)
52 Cal.App.5th 1023, 1039-1040, review granted Oct. 14, 2020,
S264278.) Although we have no such obligation, we have
nonetheless reviewed the appellate record in this case and, in our
independent judgment, no arguable issues exist. As to the
specific points defendant raises in his supplemental brief, his
childhood trauma, alcohol abuse, and blood alcohol level at the
time of the offense are not a basis for relief under section 1170.95.
Even if all of defendant’s assertions are true (and further
assuming for the sake of argument that the prosecution
proceeded under a theory of felony murder or natural and
probable consequences murder during his trial), defendant is still
the victim’s actual killer.

                           DISPOSITION
      The trial court’s order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            BAKER, J.

We concur:



             RUBIN, P. J.



             KIM, J.




                                 4